BYER, Judge,
dissenting.
The Judicial Conduct Board has not filed formal charges against District Justice Smith. Therefore, Pa. Const. Art. V § 18(d)(2) authorizes interim suspension only if the Commonwealth has filed an indictment or information charging him with a felony. The Commonwealth has done so. However, the majority has denied the Board’s petition for an interim order of suspension based upon the majority’s conclusion that the felony charge here is inappropriate because, as a matter of substantive criminal law, the Commonwealth may charge District Justice Smith only with a misdemeanor. I cannot agree with that rationale, because it validates an inappropriate collateral attack on the criminal charges and is an unwarranted intrusion by our Court into the pending criminal proceedings.
My esteemed colleagues in the majority ultimately might be correct that the holding of Commonwealth v. Bidner, 282 Pa.Super. 100, 422 A.2d 847 (1981), would require dismissal of the felony charges now pending against District Justice Smith. I express no opinion on that issue and believe that the majority likewise should not purport to decide that issue. District Justice Smith has raised that issue in his omnibus motion in the criminal proceedings now pending in the Court of Common Pleas of Lebanon County. That motion has not yet been decided by the Court of Common Pleas (although it appears to have been the subject of a pre-trial hearing on March 23, 1998), but that is the court which must decide the issue.
Our holding in In re Cicchetti, 697 A.2d 297 (Pa.Ct.Jud.Disc.1997), does not support the majority’s holding in this case. In Cic-chetti, the Board charged the respondent with misconduct based upon allegations that he had filed false campaign expense reports and executed false affidavits with respect to the facts in those reports. In considering those charges, we held that under Bidner we could not consider the conduct alleged by the Board to constitute a felony but only a misdemeanor (based upon which we ultimately imposed discipline). However, in Cicchetti the Commonwealth had not charged the re*856spondent with criminal offenses based upon the alleged misconduct; the accusations appeared only in the Board’s complaint before us. The pending criminal case here renders Cicchetti distinguishable.
If the Court of Common Pleas dismisses the felony charges against District Justice Smith, then we must deny or vacate any interim suspension, because there would be no pending felony charge and the Board has not filed formal charges against respondent. However, if the Court of Common Pleas denies District Justice Smith’s omnibus motion, may this Court disregard that ruling and refuse to impose an interim suspension by concluding that the Court of Common Pleas incorrectly decided the substantive criminal law question? I would hope the majority would agree that we may not exercise de facto appellate review of Common Pleas Court decisions in criminal cases, but I think the intrusion into the criminal proceedings we make here is no different from the intrusion which would occur if we made such a decision after the Court of Common Pleas had reached a contrary conclusion.
In short, I would not decide the Board’s petition on the basis of our conclusion of how the Court of Common Pleas should decide this important legal issue in the criminal case. By entertaining Respondent’s collateral attack on the felony charge, we unfairly place the Board in the position of having to argue the substantive issue of criminal law even though the Board does not represent the Commonwealth in the criminal case. Moreover, by deciding the substantive criminal law issue in the absence of counsel for the Commonwealth in the criminal case, we deprive ourselves of the ability to decide the issue (even if it were proper for us to do so) in the context of the arguments made by the Commonwealth in opposition to the omnibus motion in the criminal case. I do not know if the Commonwealth has an argument which would persuade the Court of Common Pleas in the criminal case that Bidner is distinguishable. That is why I believe we should not decide the issue in advance of the Court of Common Pleas, any more than we should engage in second guessing such a decision in the criminal ease.
Considering this ease in the context of the pending criminal charges, the record establishes that the Commonwealth has charged District Justice Smith with a felony involving an act of dishonesty as part of the process by which he was elected to the bench. Under the circumstances, I would grant the Board’s petition to suspend District Justice Smith, with pay, until those charges are resolved.1 If the Court of Common Pleas decides that the felony charges must be dismissed, then we should vacate that suspension (assuming that the Board still has not filed formal charges or convinced us that any formal charges warrant interim suspension). However, in no circumstances would I decide the substantive criminal law issue. Our obligation of comity to that segment of our Unified Judicial System which the General Assembly has vested with jurisdiction over the criminal case should preclude us from deciding a question in a manner which steps beyond our jurisdiction and creates the possibility of a conflict between our decision and that ultimately to be made by the Court of Common Pleas. Instead, comity requires that we defer to the Court of Common Pleas on a question which arises in a case pending before it and is not within our special expertise.
As a discretionary matter, I could be persuaded to postpone any decision of the petition for interim suspension for a reasonable time until the Court of Common Pleas decides District Justice Smith’s pending omni*857bus motion. However, with respect, I dissent from our decision to dismiss the petition based upon our initial determination that, as a matter of substantive criminal law, the Commonwealth acted improperly in charging respondent with a felony.2

. This analysis is consistent with the "totality of the circumstances”' test as adopted in In re Larsen, 655 A.2d 239 (Pa.Ct.Jud.Disc.1994). That test requires that we not act solely on the basis that a judicial officer is charged with a felony but that we also consider the relationship of the charge to the judicial function, to the administration of justice and to the public’s confidence in the judiciary. Nothing in the Larsen opinion suggests that the “totality of the circumstances” includes a collateral inquiry into the legal validity of a criminal charge pending in the Court of Common Pleas.


. I also respectfully disagree with the majority opinion to the extent it relies upon political factors. I cannot agree that the potential use by political opponents of a suspension order by this Court is a factor we should take into account; a vindication in the criminal case, followed by appropriate action by our Court, would be a sufficient remedy. Furthermore, I cannot agree that the election of respondent after these charges first surfaced is a factor to be considered in determining whether suspension is required to avoid possible erosion of public confidence in the judiciary, particularly where the preliminary hearing and the filing of the criminal information occurred after the election.